Citation Nr: 0116726	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  92-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an increased disability rating for an 
acquired psychiatric disorder, variously diagnosed as 
psychoneurosis with episodic depression and a major 
depressive disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1981 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1991 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, service connection 
for chronic sinusitis was denied. 

The appellant also appeals an April 1997 rating action 
rendered by the RO wherein an increased evaluation for a 
major depressive disorder, rated as 50 percent disabling, was 
denied.  

The issues on appeal were previously the subject of a 
February 2000 Board decision.  However, the Board decisions 
on these issues were vacated by means of a October 2000 Order 
of the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a September 2000 Joint Motion for Remand 
and to Stay Further Proceedings.  The Court remanded the 
claims to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
"VCAA").  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed her claims for service connection for 
sinusitis and an increased rating for a service connected 
psychiatric disorder prior to the date of enactment of the 
VCAA.  Therefore, as the October 2000 Court Order vacated the 
prior Board decision with respect to the issues on appeal, 
the provisions of the VCAA are applicable to the present 
case.  

This duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  VCAA at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  The 
September 1999 Joint Motion for Remand reflects the opinion 
that further development of the issue of entitlement to 
service connection for chronic sinusitis is necessary.  Of 
particular note is a diagnosis of chronic bronchitis with 
sinusitis rendered during a July 1998 VA Compensation and 
Pension examination.  According to the Joint Motion, as this 
diagnosis implies that "there could be a causal relationship 
between the appellant's service connected bronchitis and her 
chronic sinusitis," remand to the Board was required.  As 
the question of causal relationship between the two 
disabilities raises a medical question, the Board is of the 
opinion that VA examination would be probative in 
ascertaining whether the appellant's sinusitis and bronchitis 
are etiologically related.  

With respect to her claim for an increased disability rating 
for an acquired psychiatric disorder, the Board notes that 
the most recent VA psychiatric examination for compensation 
and pension purposes was conducted in February 1997.  In 
addition, the most recent outpatient psychiatric treatment 
records are dated in July 1998.  The Board is of the opinion 
that a new examination would be probative in ascertaining the 
current level of severity of the appellant's service 
connected acquired psychiatric disorder. 

In addition to the reasons set forth above, because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for 
sinusitis since separation from active 
duty.  In addition, the RO should obtain 
the names and addresses of all medical 
care providers who have treated the 
appellant for her service connected 
acquired psychiatric disorder since July 
1998.  After securing the necessary 
release(s), the RO should obtain these 
records. The RO should document its 
efforts to obtain the requested 
information in the claims folder.

The RO should document its efforts to 
obtain any pertinent information 
referenced by the appellant.  If any 
identified evidence is not available, the 
RO should notify the appellant as 
mandated by the Veterans Claims 
Assistance Act of 2000.  

2.  Thereafter, the appellant should be 
afforded a VA examination, with an 
appropriate VA physician, to ascertain 
the etiology or date of onset of any 
current sinusitis disability.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the examination.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

Specifically the examiner should provide 
the following information:

a) The examiner(s) should perform a 
thorough review of the appellant's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should indicate 
whether sinusitis is currently shown 
or otherwise indicated by the 
evidence. 

c)  If a diagnosis of sinusitis is 
warranted by the evidence, the 
examiner should proffer an opinion 
an opinion as to whether the 
appellant's sinusitis is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

d)  In addition, the examiner should 
proffer an opinion an opinion as to 
whether the appellant's sinusitis is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her service connected chronic 
bronchitis. 

3.  The RO should also schedule the 
appellant for a VA psychiatric 
examination in order to ascertain the 
severity of her service connected 
psychiatric disorder.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the appellant's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial assessment of the 
appellant pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.

c)  The examiner should discuss the 
signs and symptoms due solely to the 
appellant's service connected 
acquired psychiatric disorder 
including the frequency or severity 
of any symptoms shown to the extent 
possible.  A complete discussion of 
the appellant's psychiatric 
condition should be included in the 
report.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination(s) report.  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby informed that if there is an 
additional evidence that can be obtained or generation, she 
should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




